18-51944-mar   Doc 18   Filed 11/07/18   Entered 11/07/18 16:31:30   Page 1 of 14
18-51944-mar   Doc 18   Filed 11/07/18   Entered 11/07/18 16:31:30   Page 2 of 14
18-51944-mar   Doc 18   Filed 11/07/18   Entered 11/07/18 16:31:30   Page 3 of 14
18-51944-mar   Doc 18   Filed 11/07/18   Entered 11/07/18 16:31:30   Page 4 of 14
18-51944-mar   Doc 18   Filed 11/07/18   Entered 11/07/18 16:31:30   Page 5 of 14
18-51944-mar   Doc 18   Filed 11/07/18   Entered 11/07/18 16:31:30   Page 6 of 14
18-51944-mar   Doc 18   Filed 11/07/18   Entered 11/07/18 16:31:30   Page 7 of 14
18-51944-mar   Doc 18   Filed 11/07/18   Entered 11/07/18 16:31:30   Page 8 of 14
18-51944-mar   Doc 18   Filed 11/07/18   Entered 11/07/18 16:31:30   Page 9 of 14
18-51944-mar   Doc 18   Filed 11/07/18   Entered 11/07/18 16:31:30   Page 10 of 14
18-51944-mar   Doc 18   Filed 11/07/18   Entered 11/07/18 16:31:30   Page 11 of 14
18-51944-mar   Doc 18   Filed 11/07/18   Entered 11/07/18 16:31:30   Page 12 of 14
18-51944-mar   Doc 18   Filed 11/07/18   Entered 11/07/18 16:31:30   Page 13 of 14
18-51944-mar   Doc 18   Filed 11/07/18   Entered 11/07/18 16:31:30   Page 14 of 14
